DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on June 30, 2022. Claims 1-12 and 14-20 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the Drawing objections set forth in the previous Office Action.
Applicant’s filing of a proper terminal disclaimer on 6/30/2022 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office Action.

Allowable Subject Matter
Independent claims 1, 9 and 15 are allowed. Dependent claims 2-8, 10-12, 14 and 16-20 are allowed based on their dependency. 

Claim 1 recites, inter alia, “receiving separately, by the computer system and from a peripheral computer system that is a separate system from the computer system, the application and a key value associated with the application that is usable to look up client credential sets”.

Claim 15 recites, inter alia, “receiving a web page from a peripheral computer system that is associated with the application; causing the web page to be presented to the first user; receiving, from the first user via the web page, information identifying a mapping from the key value to the client credential set; storing the mapping in association with an indication of the first user”.

11.    The closest prior arts made of record are:
i)	Messner et al. (U.S. Pub. No. 2018/0213048 cited in the previous Office Action and hereinafter referred to as Messner) which discloses a workflow system that allows developers to put applications on workflow servers for installation by other users (see paragraphs [0003], [0031], [0043], [0090], and Fig. 1 of Messner).
ii)	Samar (U.S. Patent No. 7,150,038 cited in the previous Office Action) which discloses retrieving user credentials from the password store using a user ID and application identifier (see col. 2 lines 22-37, col. 5 lines 11-30, col. 6 lines 5-11 and Figs. 2-3 of Samar).

12.    While the prior art does disclose registration of credentials and mapping applications to the credentials, the prior art is not considered to disclose the particular combination of limitations claimed. Therefore, claims 1 and 15 are considered to be allowable. Claim 9 is considered to be allowable for similar reasons to claim 1. Dependent claims 2-8, 10-12, 14 and 16-20 are considered to be allowable based on their dependency.

13.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

14.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koul et al. (U.S. Pub. No. 2019/0253457) – cited for teaching writing user credentials to a tenant database – paragraph [0136]
Kyou (U.S. Pub. No. 2019/0029060) – cited for teaching a peripheral device storing application ids – paragraph [0110]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438